Citation Nr: 0927488	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-32 744	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a shrapnel wound of 
the right arm.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss, to 
include as secondary to a concussion.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for jungle rot of both 
feet.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right leg 
disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right foot 
disorder.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cardiovascular 
disorder.

9.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury (claimed as glass in the scalp).

10.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a gunshot wound of 
the left leg.

11.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a shrapnel wound of 
the right wrist.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 





INTRODUCTION

The Veteran served on active duty from January 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the benefits sought 
on appeal.  The Veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review.


FINDINGS OF FACT

On July 13, 2009, the Board received evidence from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, documenting that the Veteran 
died in September 2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of these claims at this 
time. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.




		
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


